               Case 3:20-cv-02055-YY        Document 2      Filed 11/25/20    Page 1 of 6




     Anne M. Talcott, OSB #965325
     Email: atalcott@schwabe.com
     SCHWABE, WILLIAMSON & WYATT, P.C.
     1211 SW 5th Ave., Suite 1900
     Portland, OR 97204
     Telephone: 503.222.9981
     Facsimile: 503.796.2900

            Of Attorneys for Defendant




                             IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON,

                                         PORTLAND DIVISION


     ELIXIR THERAPEUTICS, LLC, a                    Case No. 3:20-cv-2055
     Wyoming limited liability company,
                                                    DEFENDANT GLOBAL INNOVATIVE
                           Plaintiff,               CONCEPTS, LLC’S NOTICE OF
                                                    REMOVAL
            vs.

     GLOBAL INNOVATIVE CONCEPTS,
     LLC, an Alabama limited liability company,

                           Defendant,



            Defendant Global Innovative Concepts, LLC (“Global”), pursuant to 28 U.S.C. §§ 1332,

     1441, and 1446, hereby gives notice of the removal of this action from the Circuit Court for the

     County of Multnomah, Oregon to the United States District Court for the District of Oregon,

     Portland Division. This Court has subject-matter jurisdiction over this action under 28 U.S.C. §



                                                                               SCHWABE, WILLIAMSON & WYATT, P.C.
Page 1    GLOBAL INNOVATIVE CONCEPTS, LLC’S NOTICE OF                                    Attorneys at Law
                                                                                   1211 SW 5th Ave., Suite 1900
          REMOVAL                                                                      Portland, OR 97204
                                                                                     Telephone: 503-222-9981
                                                                                        Fax:503-796-2900
                  Case 3:20-cv-02055-YY            Document 2         Filed 11/25/20   Page 2 of 6




     1332(a) because there is complete diversity among the parties and there is more than $75,000 in

     controversy. As grounds for this removal, Global states as follows:

                                                  INTRODUCTION

             1.       Plaintiff Elixir Therapeutics, LLC (“Elixir”), filed this action on August 24, 2020

     by filing a Complaint in the Multnomah County Circuit Court. The state court action is Case No.

     20-CV-29344. In accordance with 28 U.S.C. § 1446(a), copies of all pleadings, processes, and

     orders in the state-court action are attached as Exhibit 1.

             2.       Global was first served with a copy of the Complaint and Summons on

     October 28, 2020. This Notice of Removal is thus timely because the thirty (30) day limitation

     imposed by 28 U.S.C. § 1446(b)(1) for filing this Notice of Removal has not yet expired and

     because this action is removed not more than one (1) year after commencement of the action as

     required by 28 U.S.C. § 1446(c)(1).

             3.       In its Complaint, Elixir seeks “a judgment declaring that there is no written

     agreement between the Global and Elixir, and declaring that Elixir does not owe any

     compensation to Global.”1 As reflected in the demand letter sent to Global on August 19, 2020,

     Global disputes that there was no agreement between the parties and contends that it is owed at

     least $1,561,294, plus interest and attorney’s fees.2             Elixir refused to pay and the principal

     amount plus interest, attorneys’ fees, and other costs and damages remain outstanding.3

                                           GROUNDS FOR REMOVAL

             4.       This action may be removed under 28 U.S.C. § 1441(a) because this Court has

     original jurisdiction over this action under 28 U.S.C. §§ 1332(a)(1) and 1332(a)(2). There is



     1
       See Complaint (Ex. 1) at p. 2.
     2
       See Declaration of John Mark Goodman Letter (attached as Exhibit 2) at Ex. A.
     3
       Id. at ¶ 3.
                                                                                        SCHWABE, WILLIAMSON & WYATT, P.C.
Page 2     GLOBAL INNOVATIVE CONCEPTS, LLC’S NOTICE OF                                            Attorneys at Law
                                                                                            1211 SW 5th Ave., Suite 1900
           REMOVAL                                                                              Portland, OR 97204
                                                                                              Telephone: 503-222-9981
                                                                                                 Fax:503-796-2900
                     Case 3:20-cv-02055-YY             Document 2   Filed 11/25/20   Page 3 of 6




     complete diversity of citizenship between the parties, and the amount in controversy exceeds

     $75,000, exclusive of interest and costs.

     A.         There is Complete Diversity of Citizenship Between the Parties.

                5.       This action involves “citizens of different States and in which citizens or subjects

     of a foreign state are additional parties.” 28 U.S.C. § 1332(a)(3).

                6.       At the time Elixir commenced this civil action, and at all times since, Elixir was

     and is a Wyoming limited liability company, with its principal place of business located at 1515

     SW Fifth Avenue, Suite 600, Portland, Oregon 97201.4 Accordingly, Elixir is a citizen of

     Wyoming and Oregon for the purposes of diversity jurisdiction. See 28 U.S.C. § 1332(c) (for the

     purposes of determining citizenship, “a corporation shall be deemed to be a citizen of every State

     and foreign state by which it has been incorporated and of the State or foreign state where it has

     its principal place of business”).

                7.       At the time Plaintiff commenced this civil action, and at all times since, Global

     was and is an Alabama limited liability company with its principal place of business in Alabama.

     Accordingly, Global is a citizen of Alabama for the purposes of diversity jurisdiction.5

                8.       Accordingly, this action involves “citizens of different States and in which

     citizens or subjects of a foreign state are additional parties.” 28 U.S.C. § 1332(a)(3). Plaintiff is

     a citizen of Wyoming and Oregon, and the defendant is a citizen of Alabama.

     B.         The Amount-In-Controversy Requirement is Satisfied.

                9.       The amount-in-controversy requirement for diversity jurisdiction is satisfied in

     this case because, “by the preponderance of the evidence,” it is clear “that the amount in

     controversy exceeds [$75,000].” 28 U.S.C. § 1446(c)(2)(B); see also id. § 1332(a).

     4
         See Exhibit 1 to Complaint (Ex. 1) at p. 2.
     5
         Id.
                                                                                      SCHWABE, WILLIAMSON & WYATT, P.C.
Page 3        GLOBAL INNOVATIVE CONCEPTS, LLC’S NOTICE OF                                       Attorneys at Law
                                                                                          1211 SW 5th Ave., Suite 1900
              REMOVAL                                                                         Portland, OR 97204
                                                                                            Telephone: 503-222-9981
                                                                                               Fax:503-796-2900
                   Case 3:20-cv-02055-YY         Document 2      Filed 11/25/20     Page 4 of 6




                10.      In its Complaint, Elixir seeks “a judgment declaring that there is no written

     agreement between the Global and Elixir, and declaring that Elixir does not owe any

     compensation to Global.”6 Global disputes that there was no agreement between the parties and

     contends that it is owed at least $1,561,294.7 There is no evidence showing to a legal certainty

     that the amount in controversy has not been met. See St. Paul Mercury Indem. Co. v. Red Cab

     Co., 303 U.S. 283, 289, 58 S. Ct. 586, 590 (1938) (“It must appear to a legal certainty that the

     claim is really for less than the jurisdictional amount to justify dismissal.”).

     C.         The Other Prerequisites for Removal Have Been Satisfied.

                11.      In addition to satisfying the requirements of diversity jurisdiction, Global has

     satisfied all other requirements for removal.

                12.      Removal is timely because less than 30 days have passed since service of the

     Complaint on Global on October 28, 2020.

                13.      Venue for removal is proper in this District and Division, see 28 U.S.C. §

     1441(a)(2), because this District and Division embrace the Multnomah County Circuit Court, the

     forum in which the removed action was pending, see 28 U.S.C. § 117.

                14.      In accordance with 28 U.S.C. § 1446(d), Global will promptly provide written

     notice of the filing of this Notice of Removal to the Plaintiff and shall file a copy of this Notice

     along with a Notice of Filing Notice of Removal with the Clerk of the Circuit Court of

     Multnomah County, Oregon, where this action is currently pending.

                15.      In accordance with the foregoing, Global gives notice that the matter bearing Case

     No. 20-CV-29344 in the Circuit Court of Multnomah County, Oregon is removed to the United



     6
         See Complaint (Ex. 1) at p. 2.
     7
         See Ex. 2.
                                                                                        SCHWABE, WILLIAMSON & WYATT, P.C.
Page 4        GLOBAL INNOVATIVE CONCEPTS, LLC’S NOTICE OF                                         Attorneys at Law
                                                                                            1211 SW 5th Ave., Suite 1900
              REMOVAL                                                                           Portland, OR 97204
                                                                                              Telephone: 503-222-9981
                                                                                                 Fax:503-796-2900
               Case 3:20-cv-02055-YY           Document 2       Filed 11/25/20    Page 5 of 6




     States District Court for the District of Oregon, and requests that this Court retain jurisdiction for

     all further proceedings in this matter.

            Dated: November 25, 2020.

                                                    SCHWABE, WILLIAMSON & WYATT, P.C.



                                                    By:      s/ Anne M. Talcott
                                                          Anne M. Talcott, OSB #965325
                                                          Email: atalcott@schwabe.com
                                                          Telephone: 503.222.9981
                                                          Facsimile: 503.796.2900


                                                          John Mark Goodman (pro hac vice to be filed)
                                                          BRADLEY ARANT BOULT CUMMINGS
                                                          LLP
                                                          One Federal Place
                                                          1819 Fifth Avenue North
                                                          Birmingham, AL 35203-2104
                                                          (205) 521-8231
                                                          (205) 521-8800 - facsimile
                                                          jmgoodman@bradley.com




                                                                                    SCHWABE, WILLIAMSON & WYATT, P.C.
Page 5    GLOBAL INNOVATIVE CONCEPTS, LLC’S NOTICE OF                                         Attorneys at Law
                                                                                        1211 SW 5th Ave., Suite 1900
          REMOVAL                                                                           Portland, OR 97204
                                                                                          Telephone: 503-222-9981
                                                                                             Fax:503-796-2900
               Case 3:20-cv-02055-YY        Document 2      Filed 11/25/20     Page 6 of 6




                                     CERTIFICATE OF SERVICE

            I hereby certify on this 25th day of November, 2020, I caused to be served a true and
     correct copy of the foregoing via the methods indicated on the following party:

            Charles R. Markley
            Williams Kastner
            1515 SW Fifth Avenue, Suite 600
            Portland, OR 97201-5449
            Telephone: (503) 228-7967
            cmarkley@williamskastner.com

     BY:
                   Hand Delivery
                   Facsimile
                   U.S. Mail
                   Overnight Courier
                   Courtesy Email
                   Electronic Service
                   Other:




                                                 s/ Anne M. Talcott
                                                 Anne M. Talcott, OSB #965325




                                                                                SCHWABE, WILLIAMSON & WYATT, P.C.
Page 1     CERTIFICATE OF SERVICE                                                         Attorneys at Law
                                                                                    1211 SW 5th Ave., Suite 1900
                                                                                        Portland, OR 97204
                                                                                      Telephone: 503-222-9981
                                                                                         Fax:503-796-2900
